Citation Nr: 1719493	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, including as due to mustard gas, asbestos, or chemical exposure, or as secondary to service-connected lung cancer.   


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to June 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's file is now in the jurisdiction of the Winston-Salem, North Carolina, RO. 

This matter was previously before the Board in April 2014 when it was remanded by another Veterans Law Judge to schedule a Board hearing; the matters were later reassigned to the undersigned for the purpose of this decision.  In July 2014, the Veteran testified at a Board hearing before the undersigned; a transcript is included in the record.  These matters were again before the Board in November 2014, when they were remanded by the undersigned for additional development.  Thereafter, the Board denied the claim in January 2016.  However, that decision was vacated by the United States Court of Appeals for Veterans Claims (Court) and remanded in July 2016.  The Board thereafter remanded the appeal to the RO for additional action, in December 2016.  

The issue of service connection for leukemia, which was previously remanded by the Board in January 2016, has not yet been recertified to the Board from the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Prostate cancer was not manifested in service or in the first year following the Veteran's discharge from active duty, nor is it shown to be related to his service, to include due to exposure to mustard gas, asbestos, benzene, or other chemicals therein, nor was it caused or aggravated by the Veteran's service-connected lung cancer. 


CONCLUSION OF LAW

Service connection for prostate cancer is not warranted.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310, 3.316 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Certain chronic diseases (including malignant tumors) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  If a chronic disease enumerated in 38 U.S.C.A. § 1101 (a) (West 2014); 38 C.F.R. § 3.309 (a) is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows:

 (a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:

 (1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.

 (2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.

 (3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

 (b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316 .

For claims involving exposure to mustard gas, the Veteran must prove evidence of in-service exposure, and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316 (b).  38 C.F.R. § 3.316; see also Pearlman v. West, 11 Vet. App. 443, 446 (1998).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence of (1) a current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

It is not in dispute that the Veteran has a clinical diagnosis of prostate cancer.  (See, e.g., February 2010 private treatment record, noting on-going treatment for adenocarcinoma of the prostate diagnosed in 2009.)  What remains to be established is whether there is a nexus between the Veteran's prostate cancer and his active service, under any of the raised theories of entitlement. 

It is not contended, and the Veteran's service treatment records (STRs) and postservice treatment records do not indicate, that the Veteran's prostate cancer manifested during service or within the first year following separation from service or that he has experienced symptoms of prostate cancer continuously since service. 

The Veteran's has articulated several other theories of entitlement.  First, the Veteran contends that his prostate cancer is related to exposure to mustard gas during active service.  Specifically, he alleges that in 1961 or 1962, he and several other service members at the Great Lakes Training Center were accidentally exposed when they were led into a chamber that had previously been used for mustard gas experiments.  Second, the Veteran contends that his prostate cancer is related to exposure to asbestos during service; the Board notes that exposure to asbestos has been conceded.  Third, the Veteran contends that his prostate cancer may be related to exposure to benzene and other chemicals used to clean airplanes and their parts, to which he was exposed by virtue of his military occupational specialty (MOS) as an aircraft engine mechanic.  Fourth, the Veteran has asserted that his prostate cancer is secondary to his service-connected lung cancer.

The Veteran's STRs and personnel records do not indicate that he was exposed to mustard gas.  In October 2009 and March 2010, there were negative responses from the Department of the Department of Defense Mustard gas database, indicating that there was no evidence that the Veteran was exposed to mustard gas. 

In March 2009, the Veteran submitted treatise evidence consisting of information from www.asbestos-ships.com.  The provided evidence states that "some doctors and specialists believe that prostate cancer might be caused by asbestos exposure" because asbestos fibers cause scarring in the prostate region and that "some studies" (not cited) link asbestos exposure to an increased risk for developing prostate cancer. 

On March 2012 VA examination, the examiner opined that the Veteran's prostate cancer was less likely than not related to asbestos exposure.  In his rationale, the examiner noted that multiple studies have shown a potential link between asbestos exposure and prostate cancer, based on correlation, but have not produced conclusive results.  The examiner noted that the Veteran was not diagnosed with asbestos-related lung disease, and that his STRs did not indicate asbestos exposure. However, the Board notes that in January 2011, the Veteran underwent a lobectomy to treat lung cancer first noted on CT scan in April 2010 (see, e.g., January 2011 and April 2010 VA treatment records) and that service connection for lung cancer residuals was granted (on a theory of asbestos exposure) in a January 2012 rating decision.

In September 2013, the Veteran submitted a portion of a medical/scientific article titled "Cancer Due to Asbestos Exposure."  The material submitted does not address prostate cancer.

In August 2014, the Veteran provided a nexus opinion from Dr. J. G. W., in which the physician stated that he reviewed an article titled "Nonpulmonary Outcomes of Asbestos Exposure", which suggests that "there is evidence that persons with asbestos exposure may have reduced immunity against tumors that might arise in sites other than the lung," and that such immunotoxicity "may have contributed to" the Veteran's prostate cancer. 

On July 2015 VA examination, the VA examiner opined that the Veteran's prostate cancer was less likely than not related to service, to include any exposures there in, or to his service-connected lung cancer.  In her rationale, she specifically reviewed the article Dr. J. G. W. cited, as well as other significant medical literature, and noted that "the relationship between asbestos exposure and other types of cancer is mixed and historically vague.  There remains no study/evidence to indicate extrapulmonary involvement."  With respect to exposure to benzene or related cleaning chemicals, the examiner stated that medical research does not indicate an association with prostate cancer.  With respect to whether prostate cancer was secondary to service-connected lung cancer, the examiner noted that the onset of prostate cancer (2009) predated the onset of lung cancer (2010). 

The Board denied the claim in January 2016, but the Court vacated the Board's January 2016 decision in July 2016, remanding the appeal to the Board for further action.  The parties noted that the examiner in July 2015 had opined that the Veteran's prostate cancer was less likely as not aggravated by his service-connected lung cancer because his prostate cancer pre-dated the onset of his lung cancer.  The parties concurred at the Court that the July 2016 VA medical opinion was inadequate, as it did not "fully address why the examiner determined that Appellant's prostate cancer was not aggravated by the lung cancer."  Accordingly, the Board remanded for a supplemental medical opinion in December 2016.

In February 2017, a supplemental VA medical opinion was provided.  The examiner indicated that it was less likely than not that the Veteran's service-connected lung cancer either caused or aggravated his prostate cancer.  The examiner noted that the Veteran was diagnosed with adenocarcinoma of the right lung; that he underwent partial lobectomy of the right lower lobe on January 11, 2011; and that he was diagnosed with prostate cancer in 2009 and treated with brachytherapy.  The examiner noted that most common sites of metastatic spread of lung cancer are the lymph nodes, liver, bone, brain, adrenal glands, and other lung.  The examiner stated s/he "was unable to find medical literature supporting that lung cancer metastasizes to the prostate or can increase the risk of obtaining prostate cancer."  

As regards the Veteran's theory that his prostate cancer is related to mustard gas exposure, the Board notes that the Department of Defense provided negative responses indicating that there was no evidence that he was exposed to mustard gas.  While the Veteran is competent to report that he was told that the chamber he entered at the Great Lakes Training Facility had been previously used in mustard gas testing, see 38 C.F.R. § 3.159 (a)(2), he has not indicated that he possesses the training or expertise necessary to competently testify that his brief presence in the chamber resulted in actual full-body exposure to mustard gas.  Notably, the Veteran did not report experiencing any symptoms suggesting full-body exposure to mustard gas; instead, he merely reported that he was told that the chamber had previously been used for such purpose.  Additionally, there is no indication that there was any residue of mustard gas in the chamber when the Veteran was in it.  Consequently, the Board finds that the evidence of record does not support the Veteran's assertion that he was exposed to mustard gas as contemplated by the regulation. 

Furthermore, even if the Veteran was shown to have had full-body exposure to mustard gas, the list of diseases that VA has associated with full-body exposure to mustard gas (on a presumptive basis) does not include prostate cancer.  Consequently, the Board finds that service connection is not warranted on a presumptive basis.

Additionally, even if the Veteran were exposed to mustard gas, the etiology of prostate cancer (and of consequences of mustard gas exposure) is a medical question that requires medical expertise.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  There is no indication in the record that medical evidence has linked prostate cancer to mustard gas exposure.  The Board acknowledges that there is no VA opinion as to this theory of entitlement.  However, absent any competent evidence indicating that the Veteran's prostate cancer may be associated with mustard gas exposure (on a direct basis), a medical nexus opinion is not warranted, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159 (c)(4); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (a conclusory lay nexus statement is not sufficient to trigger VA's duty to provide an examination). 

Considering the above, the Board finds (1) that the Veteran did not experience full-body exposure to mustard gas; (2) that, even if he had, prostate cancer is not a disease for which service connection based on such exposure is available on a presumptive basis; and (3) there is no competent evidence associating mustard gas with prostate cancer.  Consequently, the Board finds that service connection under this theory of entitlement is not warranted.

As regards the Veteran's theory that his prostate cancer is related to asbestos or benzene (or other chemical) exposure, the Board acknowledges that exposure to asbestos/benzene is conceded.  However, as noted above, the etiology of the Veteran's prostate cancer is a medical question requiring medical expertise; the Veteran's lay statements as to nexus are not competent/probative evidence in support of his claim.

None of the Veteran's private or VA treatment providers have associated his prostate cancer with asbestos or benzene exposure.  The Board acknowledges that the March 2012 VA examiner premised his opinion on an understanding that the Veteran was not exposed to asbestos.  As such exposure has been conceded, the Board finds that the March 2012 VA examination report is not probative evidence with respect to the claim at issue.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

The July 2015 VA examiner opined that there was no indication of an association between prostate cancer and benzene.  There is no contradictory competent evidence of record supporting such nexus.  Consequently, the Board finds that the Veteran's prostate cancer is not related to his benzene/chemical exposure in service.

With respect to asbestos exposure, the July 2015 VA examiner noted that some studies have suggested a correlation between asbestos exposure and some nonpulmonary cancers (without reference to prostate cancer specifically), but that any evidence of causation was mixed or vague.  The Board acknowledges the November 2015 correspondence from the Veteran's representative, alleging that the VA examiner's language on this point is internally inconsistent.  However, the Board disagrees.  The examiner addressed the medical literature she reviewed, classifying the general relationship shown between asbestos exposure and other cancers as "mixed and historically vague," then clarified that there were no studies or other evidence that indicate a causal link between asbestos exposure and "extrapulmonary involvement."  As the July 2015 VA examiner reviewed the full record, to include the article cited by Dr. J. W. G. and additional medical literature, and provided satisfactory reasons for her opinion, the Board finds that her opinion is probative evidence weighing against the Veteran's claim. 

The Board has considered the medical nexus opinion provided by Dr. J. W. G.  However, the opinion cites medical literature speculating that asbestos exposure "may" reduce immunity that "might" affect tumors in unspecified sites other than the lungs in a speculative rationale that such theorized immunotoxicity "may" be associated with the Veteran's prostate cancer.  (Notably, this is not inconsistent with the July 2015 VA examiner's opinion to the extent that she notes studies suggesting correlation, generally, between asbestos exposure and nonpulmonary cancers with no clear evidence for causation with respect to prostate cancer).  Consequently, the Board finds that the opinion by Dr. J. W. G. is speculative and entitled to less probative weight than the July 2015 VA examiner's opinion.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).

The Board has also considered the treatise evidence submitted by the Veteran.  The material submitted in September 2013 does not address prostate cancer and is not evidence in support of the Veteran's claim.  With respect to the material from www.asbestos-ships.com, the Board notes that the website appears to have been developed as a referral service, matching Veterans who served above U.S. Navy ships with attorneys or other professionals to assist in filing lawsuits (i.e., it is not "competent medical evidence" as contemplated in 38 C.F.R. § 3.159 (a)(1)).  To the extent that it purports to be relating findings of medical findings or scientific studies, the Board notes that, like the opinion from Dr. J. W. G. (and the work cited therein), the findings are phrased in speculative terms that asbestos exposure "might" cause prostate cancer or that "some studies" show an unspecified "link" between such exposure and prostate cancer.  Furthermore, the Board notes that, while treatise evidence can provide meaningful support for a claim, its probative value will be less if it is too general to apply to the specific facts of a case without further competent evidence.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  As the July 2015 VA opinion that the Veteran's prostate cancer is not related to his asbestos exposure in service is more definitive and is specific to the facts of the Veteran's case, the Board assigns it more probative weight than the provided treatise evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  Consequently, the Board finds that the probative weight of the competent evidence of record is against the Veteran's claim that his prostate cancer is due to asbestos exposure and that service connection under that theory of entitlement is not warranted.

Finally, as regards the Veteran's theory that his service-connected lung cancer caused or aggravated his prostate cancer, the Board notes that there is only negative medical evidence addressing this medical question.  The first negative medical opinion is from the VA examiner in July 2015.  That examiner noted that the Veteran's lung cancer developed after his prostate cancer, and therefore did not cause or aggravate it.  As the parties deemed that opinion inadequate with respect to the aggravation aspect of the secondary claim, the Board finds highly probative and persuasive the negative medical opinion developed in February 2017.  It adequately addresses both secondary causation and secondary aggravation, and the reasoning it provides is satisfactory for both.  The examiner indicated that most common sites of metastatic spread of lung cancer are to the lymph nodes, liver, bone, brain, adrenal glands, and other lung (and not, for example, to the prostate), and that the examiner was unable to find any medical literature which supports the theory that lung cancer metastasizes to the prostate or can increase the risk of prostate cancer.  As these opinions are supported by the record, collectively adequately address both causation and aggravation, and are not contradicted by other competent evidence of record, the Board finds that they are probative evidence weighing against the Veteran's claim.  Consequently, the Board finds that service connection is not warranted under this theory of entitlement.

In sum, the etiology of the Veteran's prostate cancer is a medical question.  The most probative pieces of medical evidence of record are, collectively, the VA examiners' medical opinions discussed above which weigh against finding that the Veteran's prostate cancer is related to his active service, to include exposure to mustard gas, benzene, or asbestos therein, and also weigh against a finding that it is secondary to his service-connected lung cancer, including by way of aggravation.  The only other medical evidence of record is speculative evidence related to asbestos exposure and, as it is speculative and not specific to the Veteran, it is outweighed by the VA examiner's opinion, which was based on review of the Veteran's record and provided detailed reasons for the negative conclusion reached.  Consequently, the preponderance of the probative evidence is against the claim of entitlement to service connection for prostate cancer, and it must be denied.
	


ORDER

Service connection for prostate cancer is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


